As filed with the Securities and Exchange Commission on June 8, 2007 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-9094 Leuthold Funds, Inc. (Exact name of registrant as specified in charter) 100 N. Sixth Street, Suite 412A, Minneapolis, MN 55403 (Address of principal executive offices) (Zip code) Steven C. Leuthold 100 N. Sixth Street, Suite 412A, Minneapolis, MN 55403 (Name and address of agent for service) 612-332-9141 Registrant's telephone number, including area code Date of fiscal year end: September 30, 2007 Date of reporting period:October 1, 2006 – March 31, 2007 Item 1. Report to Stockholders. The Leuthold Funds Expense Example – March 31, 2007 (Unaudited) As a shareholder of the Funds, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, reinvested dividends, or other distributions; redemption fees; and exchange fees; and (2) ongoing costs, including management fees; distribution and/or service fees; and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held the entire period (October 1,2006 – March 31, 2007). Actual Expenses The first line of the table below provides information about actual account values and actual expenses. Although the Funds charge no sales load (the Core Investment Fund, Asset Allocation Fund and Undervalued and Unloved Fund charge a 2% redemption fee for redemptions made within five business days after a purchase),you will be assessed fees for outgoing wire transfers, returned checks or stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent. If you request a redemption be made by wire transfer, currently a $15.00 fee is charged by the Funds’ transfer agent. To the extent that the Funds invest in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which a Fund invests in addition to the expenses of the Fund. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the example below. The example includes, but is not limited to, management fees, shareholder servicing fees, fund accounting, custody and transfer agent fees. However, the example below does not include portfolio trading commissions and related expenses, interest expense or dividends on short positions taken by the Funds and extraordinary expenses as determined under generally accepted accounting principles. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period”to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratios and an assumed rate of return of 5% per year before expenses, which is not the Funds’ actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 1 The Leuthold Funds Expense Example Tables (Unaudited) Leuthold Core Investment Fund – Retail Class Beginning Account Value October 1, 2006 Ending Account Value March 31, 2007 Expenses Paid During Period* October 1, 2006 - March 31, 2007 Actual $1,000.00 $1,109.00 $5.73 Hypothetical (5% return before expenses) 1,000.00 1,019.50 5.49 *Expenses are equal to the Fund’s annualized expense ratio of 1.09%, multiplied by the average account value over the period, multiplied by 182/365 to reflect the one-half year period. Leuthold Core Investment Fund – Institutional Class Beginning Account Value October 1, 2006 Ending Account Value March 31, 2007 Expenses Paid During Period* October 1, 2006 - March 31, 2007 Actual $1,000.00 $1,109.70 $5.21 Hypothetical (5% return before expenses) 1,000.00 1,020.00 4.99 *Expenses are equal to the Fund’s annualized expense ratio of 0.99%, multiplied by the average account value over the period, multiplied by 182/365 to reflect the one-half year period. Leuthold Select Industries Fund Beginning Account Value October 1, 2006 Ending Account Value March 31, 2007 Expenses Paid During Period* October 1, 2006 - March 31, 2007 Actual $1,000.00 $1,134.00 $6.76 Hypothetical (5% return before expenses) 1,000.00 1,018.62 5.39 *Expenses are equal to the Fund’s annualized expense ratio of 1.27%, multiplied by the average account value over the period, multiplied by 182/365 to reflect the one-half year period. 2 The Leuthold Funds Expense Example Tables (Continued) (Unaudited) Grizzly Short Fund Beginning Account Value October 1, 2006 Ending Account Value March 31, 2007 Expenses Paid During Period* October 1, 2006 - March 31, 2007 Actual $1,000.00 $918.90 $13.78 Hypothetical (5% return before expenses) 1,000.00 1,010.57 14.444 * Expenses are equal to the Fund’s annualized expense ratio of 2.88%, multiplied by the average account value over the period, multiplied by 182/365 to reflect the one-half year period. ** Excluding dividends and interest on short positions, your actual cost of investment in the Fund would be $8.13 and the Fund’s annualized expense ratio would be 1.70% *** Excluding dividends and interest on short positions, your hypothetical cost of investment in the Fund would be $8.55 and the Fund’s annualized expense ratio would be 1.70% Leuthold Asset Allocation Fund – Retail Class Beginning Account Value October 1, 2006 Ending Account Value March 31, 2007 Expenses Paid During Period* October 1, 2006 - March 31, 2007 Actual $1,000.00 $1,109.50 $6.78 Hypothetical (5% return before expenses) 1,000.00 1,018.50 6.49 * Expenses are equal to the Fund’s annualized expense ratio of 1.29%, multiplied by the average account value over the period, multiplied by 182/365 to reflect the one-half year period. Leuthold Asset Allocation Fund – Institutional Class Beginning Account Value October 1, 2006 Ending Account Value March 31, 2007 Expenses Paid During Period* October 1, 2006 - March 31, 2007 Actual $1,000.00 $1,019.30 $1.73 Hypothetical (5% return before expenses) 1,000.00 1,006.37 1.72 * Expenses are equal to the Fund’s annualized expense ratio of 1.06%, multiplied by the average account value over the period, multiplied by 59/365 to reflect the one-half year period. (1) Commencement of operations. 3 The Leuthold Funds Expense Example Tables (Continued) Leuthold Select Equities Fund Beginning Account Value October 1, 2006 Ending Account Value March 31, 2007 Expenses Paid During Period* October 1, 2006 - March 31, 2007 Actual $1,000.00 $1,168.30 $10.00 Hypothetical (5% return before expenses) 1,000.00 1,015.71 9.30 * Expenses are equal to the Fund’s annualized expense ratio of 1.85%, multiplied by the average account value over the period, multiplied by 182/365 to reflect the one-half year period. Leuthold Undervalued & Unloved Fund Beginning Account Value October 1, 2006 Ending Account Value March 31, 2007 Expenses Paid During Period* October 1, 2006 - March 31, 2007 Actual $1,000.00 $1,039.60 $5.74 Hypothetical (5% return before expenses) 1,000.00 1,013.14 5.67 * Expenses are equal to the Fund’s annualized expense ratio of 1.50%, multiplied by the average account value over the period, multiplied by 137/365 to reflect the one-half year period. (1)Commencement of operations. 4 The Leuthold Funds Leuthold Core Investment Fund Allocation of Portfolio Holdings March 31, 2007 (Unaudited)* Leuthold Select Industries Fund Allocation of Portfolio Holdings March 31, 2007 (Unaudited)* Grizzly Short Fund Allocation of Portfolio Holdings March 31, 2007 (Unaudited)* 5 The Leuthold Funds LeutholdAssetAllocation Fund Allocation of Portfolio Holdings March 31, 2007 (Unaudited)* Leuthold Select Equities Fund Allocation of Portfolio Holdings March 31, 2007 (Unaudited)* Leuthold Undervalued and Unloved Fund Allocation of Portfolio Holdings March 31, 2007 (Unaudited)* 6 The Leuthold Funds Leuthold Core Investment Fund Components of Portfolio Holdings* Common Stock $ 819,128,375 Investment Companies 276,280,735 Corporate Bonds 81,572,559 Foreign Government Bonds 85,636,581 US Treasury Obligations 300,041,360 Total: $ 1,562,659,610(1) (1) Total excludes $661,056,275 of securities lending collateral. Leuthold Select Industries Fund Components of Portfolio Holdings* Consumer Discretionary $ 2,832,711 Energy 2,011,404 Consumer Staples 4,951,848 Financials 6,470,324 Health Care 16,661,821 Industrials 8,343,220 Information Technology 1,104,689 Materials 15,609,938 Telecommunication 12,350,228 Total: $ 70,336,183(1) (1) Total excludes $18,093,532 of securities lending collateral. Grizzly Short Fund Components of Portfolio Holdings* Short Securities: Consumer Discretionary $ 7,408,000 Energy 1,820,149 Financials 3,850,327 Health Care 3,906,439 Industrials 1,756,338 Information Technology 6,422,541 Materials 2,284,597 Telecommunication 891,273 Utilities 396,422 Total: $ $28,736,086 *Excludes short term investments. 7 The Leuthold Funds LeutholdAssetAllocation Fund Components of Portfolio Holdings* Common Stock $ 190,873,874 Investment Companies 52,955,136 Corporate Bonds 16,369,923 Foreign Government Bonds 18,014,588 US Treasury Obligations 70,587,367 Total: $ 348,800,888(1) (1) Total excludes $141,888,060 of securities lending collateral. Leuthold Select Equities Fund Components of Portfolio Holdings* Consumer Discretionary $ 1,825,878 Consumer Staples 285,655 Energy 138,320 Financials 633,801 Health Care 743,312 Industrials 1,077,171 Information Technology 526,530 Materials 1,004,665 Telecommunication Services 705,011 Total: $ 6,940,343 Leuthold Undervalued & Unloved Fund Components of Portfolio Holdings* Consumer Discretionary $ 452,264 Consumer Staples 254,962 Energy 984,333 Financials 4,187,661 Health Care 245,411 Industrials 242,290 Information Technology 186,404 Materials 998,462 Utilities 532,676 Total: $ 8,084,463 *Excludes short term investments. 8 (This Page Intentionally Left Blank.) 9 The Leuthold Funds Statements of Assets and Liabilities March 31, 2007 (Unaudited) Leuthold Core Investment Fund Leuthold Select Industries Fund Grizzly Short Fund ASSETS: Investments,at value (cost $2,117,429,325, $79,001,897 and $346,450,respectively) $ 2,287,022,415 $ 89,427,571 $ 346,450 Cash 1,408,296 7,230 — Receivable for fund shares sold 42,788 1,869 34,428 Receivable for investments sold 14,119,170 — 444,401 Deposit for short sales — — 29,945,841 Receivable from broker for proceeds on securities sold short — — 29,250,878 Interest receivable 5,962,862 74 15,217 Dividends receivable 1,600,681 137,223 — Receivable from Adviser — — — Other assets 22,846,571 34,559 19,222 Total Assets 2,333,002,783 89,608,526 60,056,437 LIABILITIES: Collateral on securities loaned 661,056,275 18,093,532 — Securities sold short,at market value (proceeds $0,$0 and $29,250,878,respectively) — — 28,736,086 Payable for investments purchased 16,443,034 — 1,338,230 Payable for fund shares purchased 893,751 96,699 415,773 Payable to Adviser 1,251,812 60,361 33,823 Payable to Custodian — — — Dividends payable — — 8,621 Accrued expenses and other liabilities 827,019 69,700 78,375 Total Liabilities 680,471,891 18,320,292 30,610,908 NET ASSETS $ 1,652,530,892 $ 71,288,234 $ 29,445,529 The accompanying notes are an integral part of these financial statements. 10 The Leuthold Funds Statements of Assets and Liabilities (Continued) March 31, 2007 (Unaudited) Leuthold Core Investment Fund Leuthold Select Industries Fund Grizzly Short Fund NET ASSETS CONSIST OF: Capital stock $ 1,326,805,359 $ 51,950,716 $ 59,705,907 Accumulated net investment income/(loss) 3,269,701 147,935 100,885 Accumulated net realized gain/(loss) on investments 156,451,568 8,763,909 (30,876,055 ) Net unrealized appreciation on investments and short positions 166,004,264 10,425,674 514,792 Total Net Assets $ 1,652,530,892 $ 71,288,234 $ 29,445,529 Retail Class Shares Net assets $ 1,479,391,614 $ 71,288,234 $ 29,445,529 Shares outstanding (1,000,000,000 shares of $.0001 par value authorized) 77,577,600 3,728,762 5,833,265 Net Asset Value,Redemption Price and Offering Price Per Share $ 19.07 * $ 19.12 $ 5.05 Institutional Class Shares Net assets $ 173,139,278 n/a n/a Shares outstanding (1,000,000,000 shares of $.0001 par value authorized) 9,086,561 n/a n/a Net Asset Value,Redemption Price and Offering Price Per Share $ 19.05 * n/a n/a *Redemption price may differ from NAV if redemption fee is applied. The accompanying notes are an integral part of these financial statements. 11 The Leuthold Funds Statements of Assets and Liabilities (Continued) March 31, 2007 (Unaudited) Leuthold Asset Allocation Fund Leuthold Select Equities Fund Leuthold Undervalued & Unloved Fund ASSETS: Investments, at value (cost $475,289,722, $6,250,972 and $8,081,872,respectively) $ 490,688,948 $ 7,053,966 $ 8,180,929 Cash 6,207,525 538 666 Receivable for fund shares sold 2,382,676 152,124 97,050 Receivable for investments sold 10,840,651 — — Deposit for short sales — — — Receivable from broker for proceeds on securities sold short — — — Interest receivable 1,410,313 698 1,525 Dividends receivable 238,476 3,891 15,800 Receivable from Adviser — 2,049 2,241 Other assets 60,016 23,489 25,050 Total Assets 511,828,605 7,236,755 8,323,261 LIABILITIES: Collateral on securities loaned 141,888,060 — — Securities sold short, at market value (proceeds $0,$0 and $0,respectively) — — — Payable for investments purchased 4,312,625 — — Payable for fund shares purchased 170,030 — — Payable to Adviser 279,203 — — Payable to Custodian 415,099 Dividends payable — — — Accrued expenses and other liabilities 308,793 13,107 11,419 Total Liabilities 147,373,810 13,107 11,419 NET ASSETS $ 364,454,795 $ 7,223,648 $ 8,311,842 The accompanying notes are an integral part of these financial statements. 12 The Leuthold Funds Statements of Assets and Liabilities (Continued) March 31, 2007 (Unaudited) Leuthold Asset Allocation Fund Leuthold Select Equities Fund Leuthold Undervalued & Unloved Fund NET ASSETS CONSIST OF: Capital stock $ 347,094,746 $ 6,489,704 $ 8,249,385 Accumulated net investment income/(loss) 344,117 (13,018 ) 4,807 Accumulated net realized gain/(loss) on investments 1,610,078 (56,032 ) (41,407 ) Net unrealized appreciation on investments and short positions 15,405,854 802,994 99,057 Total Net Assets $ 364,454,795 $ 7,223,648 $ 8,311,842 Retail Class Shares Net assets $ 291,218,977 $ 7,223,648 $ 8,311,842 Shares outstanding (1,000,000,000 shares of $.0001 par value authorized) 27,210,474 675,709 803,062 Net Asset Value,Redemption Price and Offering Price Per Share $ 10.70 * $ 10.69 $ 10.35 * Institutional Class Shares Net assets $ 73,235,818 n/a n/a Shares outstanding (1,000,000,000 shares of $.0001 par value authorized) 6,843,614 n/a n/a Net Asset Value,Redemption Price and Offering Price Per Share $ 10.70 * n/a n/a * Redemption price may differ from NAV if redemption fee is applied. The accompanying notes are an integral part of these financial statements. 13 The Leuthold Funds Statements of Operations For the Six Months Ended March 31,2007 (Unaudited) Leuthold Core Investment Fund Leuthold Select Industries Fund Grizzly Short Fund INVESTMENT INCOME: Dividend income (net of foreign taxes withheld of $15,115,$418 and $409,respectively) $ 12,187,113 $ 787,416 $ — Interest income 13,715,625 30,201 1,707,376 Total investment income 25,902,738 817,617 1,707,376 EXPENSES: Investment advisory fee (Note 3) 7,463,205 382,325 221,459 Administration fee 430,230 12,889 9,671 Transfer agent fees and expenses 123,940 9,869 5,081 Legal fees 101,328 2,953 1,213 Audit fees 46,774 7,463 21,204 Fund accounting fees and expenses 118,382 3,978 4,202 Custody fees 77,044 9,660 1,322 Shareholder servicing fees and expenses 750,392 38,233 17,716 Federal and state registration 73,894 22,039 15,969 Reports to shareholders 170,208 8,272 1,239 Directors’fees and expenses 31,481 1,932 510 Distribution (Rule 12b-1) fees — — — Other 84,497 2,965 2,380 Total expenses before dividends and interest on short positions 9,471,375 502,578 301,966 Dividends and interest on short positions — — 208,798 Securities Lending credit (See Note 9) (523,200 ) (18,840 ) — Reimbursement from Adviser — — — Recoupment by Adviser — — — Total expenses 8,948,175 483,738 510,764 NET INVESTMENT INCOME/(LOSS) 16,954,563 333,879 1,196,612 The accompanying notes are an integral part of these financial statements. 14 The Leuthold Funds Statements of Operations (Continued) For the Six Months Ended March 31,2007 (Unaudited) Leuthold Core Investment Fund Leuthold Select Industries Fund Grizzly Short Fund REALIZED AND UNREALIZED GAINS (LOSSES) ON INVESTMENTS AND SHORT POSITIONS: Net realized gain (loss) on: Investments $ 156,529,342 $ 9,829,422 $ — Investment companies 11,356,434 8,624 — Short positions — — (5,665,209 ) Net unrealized appreciation (depreciation) during the year on: Investments (33,825,924 ) (351,443 ) — Investment companies 22,074,602 — — Short positions — — 947,993 Net realized and unrealized gain (loss) on investments and short positions 156,134,454 9,486,603 (4,717,216 ) NET INCREASE (DECREASE) IN NET ASSETS RESULTING FROM OPERATIONS $ 173,089,017 $ 9,820,482 $ (3,520,604 ) The accompanying notes are an integral part of these financial statements. 15 The Leuthold Funds Statements of Operations For the Six Months Ended March 31,2007 (Unaudited) Leuthold Asset Allocation Fund Leuthold Select Equities Fund Leuthold Undervalued & Unloved Fund INVESTMENT INCOME: Dividend income (net of foreign taxes withheld of $15,115,$418 and $409,respectively) $ 1,914,715 $ 31,938 $ 48,940 Interest income 2,133,740 5,143 4,433 Total investment income 4,048,455 37,081 53,373 EXPENSES: Investment advisory fee (Note 3) 1,071,479 29,486 9,209 Administration fee 31,865 653 245 Transfer agent fees and expenses 48,929 1,958 292 Legal fees 16,947 6,104 7,820 Audit fees 4,284 4,988 6,123 Fund accounting fees and expenses 11,488 1,001 281 Custody fees 30,268 236 3,404 Shareholder servicing fees and expenses — — — Federal and state registration 26,959 5,030 3,914 Reports to shareholders 27,518 689 173 Directors’fees and expenses 3,219 182 137 Distribution (Rule 12b-1) fees 271,870 7,371 3,070 Other 4,475 164 119 Total expenses before dividends and interest on short positions 1,549,301 57,862 34,787 Dividends and interest on short positions — — — Securities Lending credit (See Note 9) (38,080 ) — — Reimbursement from Adviser — (7,763 ) (11,922 ) Recoupment by Adviser 4,908 — — Total expenses 1,516,129 50,099 22,865 NET INVESTMENT INCOME/(LOSS) 2,532,326 (13,018 ) 30,508 The accompanying notes are an integral part of these financial statements. 16 The Leuthold Funds Statements of Operations (Continued) For the Six Months Ended March 31,2007 (Unaudited) Leuthold Asset Allocation Fund Leuthold Select Equities Fund Leuthold Undervalued & Unloved Fund REALIZED AND UNREALIZED GAINS (LOSSES) ON INVESTMENTS AND SHORT POSITIONS: Net realized gain (loss) on: Investments $ 2,129,538 $ 43,934 $ (41,407 ) Investment companies 603,047 4,488 — Short positions — — — Net unrealized appreciation (depreciation) during the year on: Investments 11,482,183 813,786 99,057 Investment companies 2,926,966 — Short positions — — — Net realized and unrealized gain (loss) on investments and short positions 17,141,734 862,208 57,650 NET INCREASE (DECREASE) IN NET ASSETS RESULTING FROM OPERATIONS $ 19,674,060 $ 849,190 $ 88,158 The accompanying notes are an integral part of these financial statements. 17 The Leuthold Funds Leuthold Core Investment Fund Statements of Changes in Net Assets Six Months Ended March 31, 2007 Year Ended September 30, 2006 (Unaudited) OPERATIONS: Net investment income $ 16,954,563 $ 39,027,090 Net realized gain on investments 167,885,776 16,365,360 Net unrealized appreciation (depreciation) on investments (11,751,322 ) 33,536,607 Net increase in net assets from operations 173,089,017 88,929,057 DISTRIBUTIONS TO SHAREHOLDERS: From net investment income – Retail Class (14,977,162 ) (36,214,922 ) From net investment income – Institutional Class (1,698,025 ) (2,287,242 ) From net realized gains – Retail Class (7,028,690 ) (52,860,537 ) From net realized gains – Institutional Class (734,010 ) ─ Total distributions (24,437,887 ) (91,362,701 ) CAPITAL SHARE TRANSACTIONS: Proceeds from shares sold – Retail Class 12,880,617 720,319,818 Proceeds from shares sold – Institutional Class 22,754,120 141,259,594 Proceeds from shares issued to holders in reinvestment of dividends – Retail Class 20,403,661 83,593,622 Proceeds from shares issued to holders in reinvestment of dividends – Institutional Class 2,066,277 1,940,121 Cost of shares redeemed – Retail Class* (179,875,469 ) (426,785,031 ) Cost of shares redeemed – Institutional Class* (3,860,307 ) (1,330,668 ) Net increase (decrease) in net assets from capital share transactions (125,631,101 ) 518,997,456 TOTAL INCREASE IN NET ASSETS 23,020,029 516,563,812 NET ASSETS: Beginning of period 1,629,510,863 1,112,947,051 End of period (including accumulated net investment income of $3,269,701 and $2,990,325, respectively) $ 1,652,530,892 $ 1,629,510,863 CHANGES IN SHARES OUTSTANDING: Shares sold – Retail Class 697,309 41,144,127 Shares sold – Institutional Class 1,231,801 7,914,236 Shares issued to holders in reinvestment of dividends – Retail Class 1,091,137 4,897,534 Shares issued to holders in reinvestment of dividends – Institutional Class 110,542 110,999 Shares redeemed – Retail Class (9,668,688 ) (24,179,738 ) Shares redeemed – Institutional Class (205,878 ) (75,139 ) Net increase (decrease) in shares outstanding (6,743,777 ) 29,812,019 *Net of redemption fees of (Retail Class): $ 850 $ 10,163 *Net of redemption fees of (Institutional Class): $ ─ $ 360 The accompanying notes are an integral part of these financial statements. 18 The Leuthold Funds Leuthold Select Industries Fund Statements of Changes in Net Assets Six Months Ended March 31,2007 Year Ended September 30,2006 (Unaudited) OPERATIONS: Net investment gain $ 333,879 $ 200,294 Net realized gain on investments 9,838,046 768,952 Net unrealized appreciation (depreciation) on investments during the period (351,443 ) 3,759,420 Net increase in net assets from operations 9,820,482 4,728,666 DISTRIBUTIONS TO SHAREHOLDERS: From net investment income (520,162 ) (186,217 ) From net realized gains (1,276,160 ) (525,301 ) Total distributions (1,796,322 ) (711,518 ) CAPITAL SHARE TRANSACTIONS: Proceeds from shares sold 638,020 102,719,187 Proceeds from shares issued to holders in reinvestment of dividends 1,691,938 656,576 Cost of shares redeemed (15,336,009 ) (62,320,268 ) Net increase (decrease) in net assets from capital share transactions (13,006,051 ) 41,055,495 TOTAL INCREASE (DECREASE) IN NET ASSETS (4,981,891 ) 45,072,643 NET ASSETS: Beginning of period 76,270,125 31,197,482 End of period (including accumulated net investment income of $147,935 and $334,218,respectively) $ 71,288,234 $ 76,270,125 CHANGES IN SHARES OUTSTANDING: Shares sold 34,290 6,048,563 Shares issued to holders in reinvestment of dividends 91,297 39,412 Shares redeemed (818,201 ) (3,608,089 ) Net increase (decrease) in shares outstanding (692,614 ) 2,479,886 The accompanying notes are an integral part of these financial statements. 19 The Leuthold Funds Grizzly Short Fund Statements of Changes in Net Assets Six Months Ended March 31,2007 Year Ended September 30,2006 (Unaudited) OPERATIONS: Net investment gain $ 1,196,612 $ 4,731,665 Net realized loss on short positions (5,665,209 ) (13,935,068 ) Net unrealized appreciation (depreciation) on short positions during the period 947,993 (1,241,976 ) Net decrease in net assets from operations (3,520,604 ) (10,445,379 ) DISTRIBUTIONS TO SHAREHOLDERS: From net investment income (1,173,340 ) (4,654,052 ) Total distributions (1,173,340 ) (4,654,052 ) CAPITAL SHARE TRANSACTIONS: Proceeds from shares sold 11,419,708 145,206,015 Proceeds from shares issued to holders in reinvestment of dividends 683,735 3,524,411 Cost of shares redeemed (26,686,963 ) (139,592,870 ) Net increase (decrease) in net assets from capital share transactions (14,583,520 ) 9,137,556 TOTAL DECREASE IN NET ASSETS (19,277,464 ) (5,961,875 ) NET ASSETS: Beginning of period 48,722,993 54,684,868 End of period (including accumulated net investment income of $100,885 and $77,613,respectively) $ 29,445,529 $ 48,722,993 CHANGES IN SHARES OUTSTANDING: Shares sold 2,190,009 22,951,853 Shares issued to holders in reinvestment of dividends 133,619 589,588 Shares redeemed (5,058,234 ) (23,115,132 ) Net increase (decrease) in shares outstanding (2,734,606 ) 426,309 The accompanying notes are an integral part of these financial statements. 20 The Leuthold Funds LeutholdAssetAllocation Fund Statements of Changes in Net Assets Six Months Ended March 31,2007 Period from May 24,2006(1)through September 30,2006 (Unaudited) OPERATIONS: Net investment gain $ 2,532,326 $ 262,386 Net realized gain (loss) on investments 2,732,585 (1,122,507 ) Net unrealized appreciation on investments during the period 14,409,149 996,705 Net increase in net assets from operations 19,674,060 136,584 DISTRIBUTIONS TO SHAREHOLDERS: From net investment income - Retail Class (2,158,171 ) — From net investment income - Institutional Class (292,424 ) — Total distributions (2,450,595 ) — CAPITAL SHARE TRANSACTIONS: Proceeds from shares sold - Retail Class 304,691,196 78,545,320 Proceeds from shares sold - Institutional Class 97,152,166 — Proceeds from shares issued to holders in reinvestment of dividends - Retail Class 2,026,538 — Proceeds from shares issued to holders in reinvestment of dividends - Institutional Class 289,876 — Cost of shares redeemed - Retail Class * (109,439,800 ) (1,108,874 ) Cost of shares redeemed - Institutional Class * (25,061,676 ) — Net increase in net assets from capital share transactions 269,658,300 77,436,446 TOTAL INCREASE IN NET ASSETS 286,881,765 77,573,030 NET ASSETS: Beginning of period 77,573,030 — End of period (including accumulated net investment income of $344,117 and $262,386,respectively) $ 364,454,795 $ 77,573,030 CHANGES IN SHARES OUTSTANDING: Shares sold -Retail Class 29,376,581 8,087,502 Shares sold - Institutional Class 9,154,264 Shares issued to holders in reinvestment of dividends - Retail Class 193,961 Shares issued to holders in reinvestment of dividends - Institutional Class 27,193 Shares redeemed - Retail Class (10,333,296 ) (114,274 ) Shares redeemed - Institutional Class (2,337,843 ) — Net increase in shares outstanding 26,080,860 7,973,228 *
